By Mr. Justice Thornton :
This was a suit commenced by warrant before a Justice of the Peace, in the county of Shelby, and removed by certiorari into the Circuit Court of that county. The amount in controversy is trivial; but the principle involved in the only assignment *349of error necessary to be noticed, is important; not only from its frequent recurrence in practice, but as it bears upon the personal privileges of the citizen.
The amount in controversy being under twenty dollars, the case was, of course, determinable by the Court alone; before whom, it appears from the record, the plaintiff Moore, who was defendant in the warrant, attempted to avail himself of the privilege conferred upon freeholders by an act of 1807,a exempting them from suit, (except in certain actions, ©f which this was not one,) out of the county of their “ permanent residence.” The proof adduced in support of this exemption, was, “ that at the commencement of the suit, he was a resident citizen of the county of St. Clair, and that he was a freeholder in the State ; that freehold being in the county of Shelby.”
The Court below gave judgment upon this proof against the plaintiff, Moore.
The statute, I am satisfied, does not require, that the residence and freehold, should both be in the same county ; but that a freehold in any county in the State, and a permanent residence in any other' county, confers the privilege of exemption from suit, (in all those actions not excepted,) unless it be brought in the county of such residence. The only ground upon which the judgment of the Court below can be sustained, is, that the proof of the plaintiff in error, Moore, being “a resident citizen of the county of St. Clair,” does not come up to the meaning of the act of the Legislature, which uses the terms, “ permanent residence,” in the section conferring this privilege. Now, the terms, permanent residence,” and “ residence,” are indifferently used, as it seems to me, in this very section ; as also in other acts upon the same subject matter, as equivalent in signification.
*350In the very section above referred to, it is further provided, that one shall not be held to bail, “ if’sued out of tho district or county of his residence and freehold.” Unless these terms are held convertible, it involves a contradiction at least, not to say an absurdity. There can be no holding to bail without suit. •But he can not be sued out of the county of his permanent residence, (exceptin certain specified actions) of course he cannot be held to bail out of it. Then it must follow, that to be held to hail, he must b© sued in the county of his permanent residence and freehold ; or in other words, if permanent residence and freehold are both in one county, he can not be held to bail out of the said county. So, by the act of 1818, which is in pari materia, it is provided that, any person, whether freeholder or not, rnay be sued in any county where found, without regard to his residence, if oath be made that such person has gone from the county of his residence, for the -purpose of avoiding service of process. The question as to the e-quivalen.ee of these terms, is, I think, settled by the opinion of this Court, in the case of Read vs. Coker.a There the plea contained the averment of residence merely, as the proof made here, and upon demurrer, it was held good by this Court.
Let the case be reversed.

 Aik. Dig.284, sec.146.


 Stewart, 2.